

116 S2959 IS: DSH Cuts Delay Act of 2019
U.S. Senate
2019-12-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2959IN THE SENATE OF THE UNITED STATESDecember 2, 2019Ms. McSally introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to modify the reductions in Medicaid DSH allotments.
	
 1.Short titleThis Act may be cited as the DSH Cuts Delay Act of 2019. 2.Modification of reductions in Medicaid DSH allotmentsSection 1923(f)(7)(A) of the Social Security Act (42 U.S.C. 1396r–4(f)(7)(A)) is amended—
 (1)in clause (i), in the matter preceding subclause (I), by striking For the period beginning and all that follows through 2025, and inserting For each of fiscal years 2022 through 2025; and (2)in clause (ii), by striking equal to and all that follows through the period and inserting equal to $8,000,000,000 for each of fiscal years 2022 through 2025..